NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


GENE VOLZ, as personal representative )
Of the Estate of Roseann Volz, deceased, )
                                         )
              Appellant,                 )
                                         )
v.                                       )       Case No. 2D17-2076
                                         )
ZEPHYR HAVEN HEALTH & REHAB              )
CENTER, INC. and RICHARD J.              )
KUHLMEYER,                               )
                                         )
              Appellees.                 )
                                         )

Opinion filed August 24, 2018.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Andrew Wellman, Chris Limberopoulos,
and Kevin Sparkman of The Florida Law
Group, Tampa, for Appellant.

Amy L. Dilday and Mark B. Hartig of
McCumber, Daniels, Buntz, Hartig, Puig
& Ross, P.A., Tampa, for Appellees.



PER CURIAM.

             Affirmed.



KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.